Citation Nr: 0108938	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-09 160	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Christopher A. Somers,  
Attorney at Law


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1945 to August 1946, 
and from August 1948 to November 1970.  He died on May [redacted], 
1998.  The appellant is his widow.  This appeal arises from 
an April 1999 rating decision which, among other things, 
denied service connection for the cause of the veteran's 
death.  


REMAND

The Board of Veterans' Appeals (Board) notes that multiple, 
substantially identical death certificates were issued by 
state authorities in connection with the veteran's death.  
According to all of the death certificates, the veteran died 
on May [redacted], 1998, at Lee Hospital, in Johnstown, Pennsylvania 
(Lee Hospital).  The death certificates and the terminal 
hospital clinical records indicate that the underlying causes 
of death were squamous cell carcinoma of the right lung and 
chronic obstructive pulmonary disease (COPD).  These 
conditions were associated with acute renal failure, 
pneumonia, and acute circulatory shock, which brought about 
the veteran's death.  A death certificate issued on June 26, 
1998 indicates that no autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for left eye surgical aphakia, evaluated as 30 percent 
disabling, and for a left inguinal hernia, evaluated as 10 
percent disabling.  

A Form DD-214 ("Armed Forces of the United States Report of 
Transfer or Discharge"), reflecting the veteran's service 
from March 1968 to November 1970, indicates that his awards 
included the Vietnam Service and Campaign Medals, and the 
Combat Action Ribbon.  He was a first sergeant, and his 
military occupational specialty involved work with small 
arms.  Service personnel records show that he served in 
Vietnam from July 6, 1965 to December 5, 1965.  

The appellant contends, in effect, that the veteran was 
exposed to herbicides, specifically Agent Orange, during his 
service in Vietnam, and that the squamous cell carcinoma of 
the right lung and COPD, which were the underlying causes of 
his death, resulted from his exposure to Agent Orange or were 
otherwise related to his service.  

Records of medical treatment of the veteran at Lee Hospital, 
include a hospital discharge summary, reflecting medical 
treatment from March 1998 to April 1998.  The discharge 
summary includes a diagnosis of squamous cell carcinoma of 
the right lung.  This appears to be the earliest clinical 
documentation of the veteran's respiratory disorders.  An 
emergency room report, dated in March 1998, indicated that a 
chest x-ray study revealed a large tumor, and almost complete 
whiteout of the veteran's right lung.  

VA regulations pertaining to Agent Orange exposure provide 
for a presumption of service connection due to exposure to 
herbicide agents for veterans who have one of the specified 
diseases and who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) 
(2000).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx) 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2000).  

In this case, given that the veteran served in Vietnam during 
the Vietnam era, he is deemed to have been exposed to Agent 
Orange during his service in Vietnam because one of the 
underlying causes of death is the subject of presumptive 
service connection based on herbicide exposure.  To the 
extent that COPD was also a cause of the veteran's death, the 
test for Agent Orange exposure articulated in McCartt v. 
West, 12 Vet. App. 164 (1999), has also been met because the 
veteran had been awarded a Combat Action Ribbon based on his 
Vietnam service.  

Pursuant to 38 C.F.R. §§ 3.307 and 3.309(e), veterans exposed 
to Agent Orange in Vietnam, who develop respiratory cancers 
within thirty (30) years of the date of their last exposure 
to Agent Orange (meaning the date they were last in Vietnam) 
may be granted service connection for such respiratory 
cancer, and, where applicable, service connection for the 
cause of death on a presumptive basis.  

Here, the earliest evidence of clinical documentation of the 
veteran's respiratory disorders, dates from March 1998, more 
than thirty years after his last exposure to Agent Orange in 
Vietnam (at the time of his departure from Vietnam on 
December 5, 1965).  However, in a brief submitted by the 
appellant's representative in April 2000, it was asserted 
that the veteran's squamous cell carcinoma of the right lung 
appeared to have been somewhat advanced at the time of his 
initial treatment at Lee Hospital.  In this regard, the Board 
notes that the emergency room report, dated in March 1998 and 
referred to above, tends to confirm that the squamous cell 
carcinoma of the right lung was at a somewhat advanced stage 
in March 1998.  

Given the foregoing, a medical opinion is needed to determine 
whether the veteran's death-causing respiratory disorders 
developed during service, whether the respiratory cancer was 
manifest within the thirty-year presumptive period, or 
whether either the respiratory cancer or COPD was otherwise 
related to service.  Additionally, it is necessary to 
ascertain whether the veteran had medical treatment for 
respiratory disorders after his separation from service in 
November 1970, and prior to his medical treatment at Lee 
Hospital in March 1998.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist 
claimants in developing their claims.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for any respiratory disorder from 
the date of his separation from service 
in November 1970 and prior to March 1998.  
After obtaining any necessary releases, 
the RO should obtain copies of the 
clinical records from all medical 
providers identified, and associate such 
records with the claims folder.  

2.  The claims folder should then be 
forwarded to a VA physician specializing 
in respiratory diseases for review.  The 
examiner must review the claims folder, 
to include a copy of this Remand, and 
furnish an opinion as to the following:  
(a) Is it at least as likely as not that 
squamous cell carcinoma of the right lung 
developed during the veteran's service, 
or was manifest within the thirty years 
after the date that the veteran departed 
Vietnam on December 5, 1965, or is the 
respiratory carcinoma otherwise related 
to Agent Orange exposure in service?  (b) 
Is it at least as likely as not that COPD 
developed during the veteran's service or 
is related to Agent Orange exposure in 
service?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions are completed in full.  
Thereafter, the RO should review the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death to determine whether the 
claim may be granted.  If the claim 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



